18-00248-WLH13   Doc 105   Filed 07/08/20   Entered 07/08/20 10:00:15   Pg 1 of 6
18-00248-WLH13   Doc 105   Filed 07/08/20   Entered 07/08/20 10:00:15   Pg 2 of 6
18-00248-WLH13   Doc 105   Filed 07/08/20   Entered 07/08/20 10:00:15   Pg 3 of 6
18-00248-WLH13   Doc 105   Filed 07/08/20   Entered 07/08/20 10:00:15   Pg 4 of 6
                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WASHINGTON
                               SPOKANE/YAKIMA DIVISION

 In Re:                                            Case No. 18-00248-WLH13

 Coriander Perez
                                                   Chapter 13
 Carlos D. Perez

 Debtors.                                          Judge Whitman L Holt

                                    CERTIFICATE OF SERVICE

I certify that on July 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Robert J Reynolds, Debtors’ Counsel
          bobrey888@gmail.com

          Robert Reynolds, Debtors’ Counsel
          joy@robertreynoldslaw.com

          Daniel Brunner, Chapter 13 Trustee
          noreply@spokane13.org

          Office of the United States Trustee
          ustp.region18.sp.ecf@usdoj.gov

I further certify that on July 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Coriander Perez, Debtor
          P.O. Box 1732
          Zillah, WA 98953




18-00248-WLH13           Doc 105      Filed 07/08/20   Entered 07/08/20 10:00:15          Pg 5 of 6
      Carlos D. Perez, Debtor
      P.O. Box 1732
      Zillah, WA 98953

Dated: July 8, 2020                         /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com




18-00248-WLH13        Doc 105   Filed 07/08/20   Entered 07/08/20 10:00:15    Pg 6 of 6
